DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,597,443 in view of Ledbetter et al. (U.S. Patent No., 7,723,486, of record).
The limitations of instant claims 1 and 3 are found in issued claims 1 and 16 with the exception of step (iii) in instant claim 1 and that the TGF-β is TGF-β1.  Issued claim 1, part (iii), recites “inhibits TGF-β signaling.”  The limitations of instant claims 4-18, 20, and 24 are found in issued claims 2-19, 21, and 23.  Both sets of claims recite essentially the same claim language.  The limitations of instant claims 21 and 23 are found in issued claim 22 and 16 with the exception of steps (ii) and  (iv) in instant claim 21 and that the TGF-β is TGF-β1. Issued claim 22, part (iii), recites “inhibits TGF-β signaling.”   The issued claims do not recite the limitations of instant claims 2, 19, 22, and 25.  
Instant claim 1, step (iii), and instant claim 22, step (iv), require expressing the antibody, or antigen-binding portion thereof, selected in step (ii) in mammalian cells capable of large scale translation.
Instant claim 2 requires purifying that antibody or antigen-binding portion thereof expressed in step (iii) from the culture medium.
Instant claim 19 recites wherein the antibodies, or antigen-binding portions thereof , of step (ii) inhibit TGF-β1 signaling by binding to the protein complex and blocking release of mature TGF-β1.
Instant claim 22, step (ii), recites selecting for one or more antibodies, or antigen-binding portions thereof, for the ability to bind to the protein complex and block release of mature TGF-β1.
Instant claim 25 recites wherein the antibody, or the antigen-binding fragment thereof,
inhibits TGF-β1 signaling in step (iii) by blocking release of mature TGF-β1 growth factor from pro/latent TGF-β1; and/or blocking release of mature TGF-β1 growth factor from the protein complex.
With respect to instant claim 19; instant claim 21, step (ii), and instant claim 25, the issued claims require that the antibody bind the complex where said antibody inhibits TGF-β signaling.  See at least issued claim 1, part (iii).  One of ordinary skill in the art would have understood that antibodies that bind to the complex of TGF-β1 and a latency associated peptide (i.e. a complex that controls release of mature TGF-β1 by sequestering it, see instant Figures 3-4) as recited in the issued claims include antibodies that block release of mature TGF-β1.  This is the mechanism by which they achieve the functional requirement of inhibiting TGF-β1 signaling.  The sequestered mature TGF-β1 cannot interact with the receptor to signal.  The antibody binding to the complex in the issued claim would inhibit or block the release of  mature TGF-β1.  The limitations of instant claim 19; instant claim 21, step (ii), and instant claim 25 would be implicit to the issued claims.

Ledbetter et al. also discloses that after identifying suitable antibodies, these antibodies can be recombinantly produced in mammalian cells, purified, and formulated into pharmaceutical compositions thereby teaching the limitations of instant claim 1, step (iii);  instant claim 21, step (iv); and instant claims 2 and 22.  See at least column 8, line 51-59, column 11, lines 5-10; column 14, line 58, through column 14, line 31; and column 28, line 24, through column 29, line 34, of Ledbetter et al.  It would have been obvious to recombinantly produce the selected antibodies of the ‘443 claims and purify them for inclusion in pharmaceutical formulations.  The methods for doing so would have been well known as evidenced by Ledbetter et al.
	The methods of the instant claims would have been obvious over the method claims in the ‘443 patent in view of Ledbetter et al.  The instant claims are not patentably distinct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 lacks antecedent basis in claim 1 for culture medium.
	Claim 3 depends upon claim 1 and references a purification step (iv) in claim 1.  This is confusing.  Claim 1 does not possess this step.  The claim is confusing in reciting step (iv) and referencing step (iv).
	Claim 4 does not make clear at what point the host animal is immunized with respect to the method steps set forth in claim 1.
	Claim 11 does not make clear at what point the preparation of hybridoma cells occurs with respect to the method steps set forth in claim 1.
	Claims 12 and 13 do not make clear at what point the recited steps occurs with respect to the method steps set forth in claim 1.
Claim 21 is confusing as there appear to be steps missing between steps (iii) and (iv).  That is, the product of step (iii) is one or more antibodies.  At least for example, the expression of step (iv) appears to need steps of obtaining the amino acid sequence for the light and heavy 
Claim 23 depends upon claim 21 and references a purification step (iv) in claim 21.  This is confusing.  Claim 21, step (iv), is not a purification step.  
Claim 25 is confusing.  The distinction between blocking release of mature TGF-β1 growth factor from (1) pro-latent TGF-β1 and (2) the protein complex is unclear.  Pro-latent TGF-β1 appears to be the protein complex of claim 21.  In addition, claim 21, part (ii) already selects for antibodies that block release of mature TGF-β1 from the protein complex. The specification does not appear to specifically define pro-latent TGF-β1.  Clarification is requested.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa